                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION


SANDRA ARGOE,                                  )              No. 5:19-CV-00171-KDW
                                               )
               Plaintiff,                      )
                                               )
v.                                             )
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
               Defendant.                      )

                       CONSENT ORDER FOR PAYMENT OF FEES
                            PURSUANT TO 28 U.S.C. § 2412

       IT IS STIPULATED by and between the undersigned counsel, that Plaintiff shall be

awarded attorney fees in the amount of five thousand, eight hundred dollars and 00/100 cents

($5,800.00) under the Equal Access to Justice Act (“EAJA”) (28 U.S.C. § 2412(d)). Such award

is made in full satisfaction of any and all claims for fees made pursuant to 28 U.S.C. § 2412. It is

further agreed that while fees are payable to Plaintiff, such fees may be paid directly to Plaintiff’s

attorney, providing Plaintiff does not owe a debt subject to offset under the Treasury Offset

Program, inasmuch as Plaintiff has agreed to assign her rights to such fees to her attorney.

               IT IS on this third day of March, 2020;

       ORDERED that Plaintiff be allowed a fee award under the EAJA in the amount of five

thousand, eight hundred dollars and 00/100 cents ($5,800.00) in full satisfaction of Plaintiff’s

petition for the payment of fees made pursuant to 28 U.S.C. § 2412.; and it is further ORDERED

that the within matter, be and hereby is, DISMISSED with prejudice. The court finds these fees

reasonable. The Petition for EAJA Fees, ECF No. 21, is granted to the extent it is consistent with

this consent order. The undersigned counsel have consented to the form and entry of this Order.
                           Respectfully submitted,

                           A. LANCE CRICK
                           Acting United States Attorney


/s/ J. Leeds Barroll       By:    /s/ Marshall Prince
J. LEEDS BARROLL                  MARSHALL PRINCE (Federal ID # 5617)


       IT IS SO ORDERED.


March 3, 2020                            Kaymani D. West
Florence, South Carolina                 United States Magistrate Judge
